DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2012/0061772, hereinafter “Guo”, previously cited) in view of Clark (US 2014/0110791, hereinafter “Clark”, previously cited) and/or Brodsky et al. (US 2014/0001570, hereinafter “Brodsky”, previously cited).
Regarding claim 14, Guo teaches in Figs. 1A-1B and 2F (Fig. 2F shown below) and related text an integrated circuit comprising: 
an n-doped high-k dielectric material (224, Fig. 2F and ¶¶[0029]-[0031]), conformally within a first opening (218, Fig. 2F and ¶[0027]) in a dielectric layer (216, Fig. 2F and ¶¶[0025]-[0026]) such that the n-doped high-k dielectric material is in direct contact with a portion of a substrate (202, Fig. 2F and ¶[0022]) exposed at a bottom of the first opening (Fig. 2F, where it is noted that according to paragraph [0022] of the instant application as published and claim 23, the high-k dielectric material disclosed by the applicant includes an interfacial layer same as that disclosed by Guo); 
a p-doped high-k dielectric material (228, Fig. 2F and ¶¶[0035]-[0039]) conformally within a second opening (220, Fig. 2F and ¶[0027]) in the dielectric layer (216, Fig. 2F and ¶¶[0025]-[0026]) such that the p-doped high-k dielectric material is in direct contact with a portion of the substrate (202, Fig. 2F and ¶[0022]) exposed at a bottom of the second opening (Fig. 2F, where it is noted that according to paragraph [0022] of the instant application as published and claim 23, the high-k dielectric material disclosed by the applicant includes an interfacial layer same as that disclosed by Guo); 
a shared work function metal (i.e. work function metal of conductive plugs 230 and 232, Fig. 21 and ¶¶[0040] and [0042]) conformally within the first opening (218, Fig. 2F) and the second opening (220, Fig. 2F) above and in direct contact with both a doped portion of the p-doped high-k dielectric material and a doped portion of the n-doped high-k dielectric material (Fig. 2F); and 
a bulk fill material (i.e. metal fill of conductive plugs 230 and 232, Fig. 21 and ¶¶[0040] and [0042]) above and in direct contact with the shared work function metal (¶[0040]).  


    PNG
    media_image1.png
    381
    531
    media_image1.png
    Greyscale


	Guo, however, does not explicitly teach that the n-doped high-k dielectric material and the p-doped high-k dielectric material are single layer.  
	Clark, in a similar field of endeavor, teaches that a multi-layer n-doped and p-doped high-k dielectric materials (i.e. high-k dielectric layer with an interfacial layer as discussed in ¶[0022] of the instant application as published, 107/113 and 107/121, Fig. 2 and ¶¶[0023] and [0039]), such as that disclosed by Guo, and a single layer high-k dielectric (i.e. high-k dielectric layer without an interfacial layer, 113 and 121, Fig. 6 and ¶[0051]) are well-known art recognized equivalent structures that can be used depending on specific design requirements.  The optional nature of the of the interfacial layer and the equivalence of the multi-layer and single layer high-k dielectric material structure is further highlighted by Brodsky.  Specifically, Brodsky teaches that in devices that include n-doped high-k dielectric material (32B, Fig. 6 and ¶[0045]) and p-doped high-k dielectric material (32A, Fig. 6 and ¶[0045]), such as those disclosed by Guo, the interfacial layer (31A, Fig. 6 and ¶[0035]) between the substrate and the doped high-k dielectric layer is optional (¶[0035]). 
	Accordingly, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a single layer n-doped high-k dielectric material and a single layer p-doped high-k dielectric material as disclosed by Clark and/or Brodsky for the multi-layer n-doped high-k dielectric material and multi-layer p-doped high-k dielectric material disclosed by Guo as doing so would amount to nothing more than substituting one well-known equivalent structure for another in order to meet specific design requirements. 
 	Regarding claim 15 (14), the combined teaching of Guo and Clark and/or Brodsky discloses wherein the first opening is in an N-FET region of the substrate and the second opening is in a P-FET region of the substrate (Fig. 2F and ¶[0038]).  
Regarding claim 16 (14), the combined teaching of Guo and Clark and/or Brodsky discloses wherein the p-doped high-k dielectric material comprises aluminum (¶¶[0035]-[0038]).  
Regarding claim 17 (14), the combined teaching of Guo and Clark and/or Brodsky discloses wherein the n-doped high-k dielectric material comprises lanthanum (¶¶[0029]-[0031]).  
Regarding claim 29, Guo in Figs. 1A-1B and 2F (Fig. 2F shown above) and related text teaches an integrated circuit comprising: 
an n-doped high-k dielectric material (224, Fig. 2F and ¶¶[0029]-[0031]) lining sidewalls and a bottom of a first gate trench (218, Fig. 2F and ¶[0027]) in a dielectric layer (216, Fig. 2F and ¶¶[0025]-[0026]) such that the n-doped high-k dielectric material is in direct contact with a portion of a substrate (202, Fig. 2F and ¶[0022]) at a bottom of the first gate trench (Fig. 2F, where it is noted that according to paragraph [0022] of the instant application as published and claim 23, the high-k dielectric material disclosed by the applicant includes an interfacial layer same as that disclosed by Guo); 
a p-doped high-k dielectric material (228, Fig. 2F and ¶¶[0035]-[0039]) lining sidewalls and a bottom of a second gate trench (220, Fig. 2F and ¶[0027]) in the dielectric layer (216, Fig. 2F and ¶¶[0025]-[0026]) such that the p-doped high-k dielectric material is in direct contact with a portion of the substrate (202, Fig. 2F and ¶[0022]) at a bottom of the second gate trench (Fig. 2F, where it is noted that according to paragraph [0022] of the instant application as published and claim 23, the high-k dielectric material disclosed by the applicant includes an interfacial layer same as that disclosed by Guo); 
a first metal (i.e. work function metal of conductive plug 230, Figs. 1B, 2F and ¶¶[0040] and [0042]) lining and in direct contact with a doped portion of the n-doped high-k dielectric material (Fig. 2F) and a second metal (i.e. work function metal of conductive plug 232, Figs. 1B, 2F and ¶¶[0040] and [0042]) lining and in direct contact with a doped portion of the p-doped high-k dielectric material (Fig. 2F), the second Atty/Agent: Renzo N. Rocchegianimetal consisting of the same material and layer structure as the first metal and having the same work function as the first metal (Fig. 1B and ¶[0040]); 
a first bulk fill material (i.e. metal fill of conductive plug 230, Figs. 1B, 2F and ¶¶[0040] and [0042]) directly contacting the first metal, filling a central portion of the first gate trench (Fig. 2F), and 
a second bulk fill material (232, Figs. 1B, 2F and ¶¶[0040] and [0042]) directly contacting the second metal, filling a central portion of the second gate trench (Fig. 2F), the second bulk fill material comprising the same material as the first bulk fill material (¶[0040]).  
Guo, however, does not explicitly teach that the n-doped high-k dielectric material and the p-doped high-k dielectric material are single layer.  
	Clark, in a similar field of endeavor, teaches that a multi-layer n-doped and p-doped high-k dielectric materials (i.e. high-k dielectric layer with an interfacial layer as discussed in ¶[0022] of the instant application as published, 107/113 and 107/121, Fig. 2 and ¶¶[0023] and [0039]), such as that disclosed by Guo, and a single layer high-k dielectric (i.e. high-k dielectric layer without an interfacial layer, 113 and 121, Fig. 6 and ¶[0051]) are well-known art recognized equivalent structures that can be used depending on specific design requirements.  The optional nature of the of the interfacial layer and the equivalence of the multi-layer and single layer high-k dielectric material structure is further highlighted by Brodsky.  Specifically, Brodsky teaches that in devices that include n-doped high-k dielectric material (32B, Fig. 6 and ¶[0045]) and p-doped high-k dielectric material (32A, Fig. 6 and ¶[0045]), such as those disclosed by Guo, the interfacial layer (31A, Fig. 6 and ¶[0035]) between the substrate and the doped high-k dielectric layer is optional (¶[0035]). 
	Accordingly, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a single layer n-doped high-k dielectric material and a single layer p-doped high-k dielectric material as disclosed by Clark and/or Brodsky for the multi-layer n-doped high-k dielectric material and multi-layer p-doped high-k dielectric material disclosed by Guo as doing so would amount to nothing more than substituting one well-known equivalent structure for another in order to meet specific design requirements. 
Regarding claim 30 (29), the combined teaching of Guo and Clark and/or Brodsky discloses wherein the p-doped high-k dielectric material comprises aluminum (Guo, ¶¶[0035]-[0038]).  
Regarding claim 31 (29), the combined teaching of Guo and Clark and/or Brodsky discloses wherein the n-doped high dielectric layer comprises lanthanum (Guo, ¶¶[0029]-[0031]).  
Regarding claim 32 (29), the combined teaching of Guo and Clark and/or Brodsky discloses wherein the integrated circuit comprises an N-FET gate and a P-FET gate (Guo, Fig. 2F and ¶[0038]), and wherein: 
an effective work function of a metal gate of the N-FET gate is a combination of an inherent work function of the first metal and additional work function reduction caused by n-dopants of the n-doped high-k dielectric material (¶[0040], where it is further noted that since Guo teaches all of the claimed elements of the N-FET gate, the effective work function of the metal gate of the N-FET gate would be the claimed combination of the inherent work function of the first metal and the additional work function reduction caused by n-dopants of n-doped high-k  dielectric material); and 
an effective work function of a metal gate in the P-FET gate is a combination of an inherent work function of the second metal and additional work function increase caused by p-dopants of the p-doped high-k dielectric material (¶[0040], where it is further noted that since Guo teaches all of the claimed elements of the P-FET gate, the effective work function of the metal gate in the P-FET gate would be the claimed combination of the inherent work function of the second metal and the additional work function reduction caused by p-dopants of p-doped high-k dielectric material).  

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Clark and/or Brodsky as applied to claim 14 above, and further in view of Ando et al. (US 2014/0131808, hereinafter “Ando”, previously cited).
Regarding claim 18 (14), the combine teaching of Guo and Clark and/or Brodsky was discussed above in the rejection of claim 14 and further discloses that the shared work function metal comprises titanium nitride (Guo, ¶[0040]) and that aluminum (Guo, ¶[0040]) is used as a bulk fill material instead of tungsten.  Ando shows that tungsten and aluminum are equivalent bulk fill materials in the art (¶[0041]). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute tungsten for aluminum.

Claim(s) 19 and 33 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo and Clark and/or Brodsky as applied to claim(s) 14 and 29 above in view of Siddiqui et al. (US 2011/0298061, hereinafter “Siddiqui”, previously cited) and Jagannathan et al. (US 2013/0256802, hereinafter “Jagannathan”, previously cited).
Regarding claim 19 (14), the combine teaching of Guo and Clark and/or Brodsky was discussed above in the rejection of claim 14.  Guo and Clark and/or Brodsky, however, do not explicitly teach that a width of the first opening and the second opening are each less than 20 nanometers, that a thickness of the shared work function metal is less than about 40 angstroms, and, as a result, that a width of the bulk fill material is more than 45% of the width of each of the first opening and the second opening.
To begin with, Siddiqui, in a similar field of endeavor, teaches forming gate structures on a substrate having gate openings width of less than 20 nanometers in order to meet specific design requirements of the sub-micron technologies which require shrinking to the minimum device size, such as the width of the gate electrode, to a sub-20 nanometer regime (¶[0028]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the dimensions for the gate opening of less than 20 nanometers as disclosed by Siddiqui in the integrated circuit disclosed by Guo and Clark and/or Brodsky in order to meet specific design regiments for the devices of the sub-20 nanometer technologies.  
Moreover, Jagannathan, in a similar field of endeavor, teaches an integrated circuit similar to that disclosed by the combined teaching of Guo, Clark and/or Brodsky and Siddiqui that includes a work function metal layer formed of titanium nitride (same material as that disclosed by Guo) having a thickness between 1 nm (10 angstroms) and 30 nm (300 angstroms) (¶¶[0075]-[0076]) which is overlapping the claimed range of less than about 40 angstroms.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and, as such, it would be obvious to one of ordinary skill in the art, absent any showing of unexpected results or criticality, to form the work function metal disclosed by the combined teaching of Guo, Clark and/or Brodsky and Siddiqui to the thicknesses disclosed by Jagannathan, as doing so would amount to nothing more than forming work function metal to thicknesses that are well-known in the art.  Moreover, adjusting the range disclosed by Jagannathan, which is overlapping the claimed range, would have been obvious to one of ordinary skill in the art as a routine skill in the art to discover optimum and/or workable ranges (see MEPE § 2144.05).
It is noted that the bulk fill material would comprise more than 45% of the width of each of the first and the second openings when the width of each of the first and second openings and the thickness of the work function metal within the first and second openings disclosed by Siddiqui and Jagannathan are used in the integrated circuit disclosed by Guo, Clark and/or Brodsky and Siddiqui.
Regarding claim 33 (29), teaching of Guo and Clark and/or Brodsky was discussed above in the rejection of claim 29.  Guo and Clark and/or Brodsky, however, do not explicitly teach that a width of the first gate trench and the second gate trench are each less than 20 nanometers, that each of the first and second metals is less than about 40 angstroms thick, and, as a result, that the width of each of the first and second bulk fill materials comprises more than about 30% of the width of each of the respective first gate trench and second gate trench. 
To begin with, Siddiqui, in a similar field of endeavor, teaches forming gate structures on a substrate having gate trenches with widths of less than 20 nanometers in order to meet specific design requirements of the sub-micron technologies which require shrinking to the minimum device size, such as the width of the gate electrode, to a sub-20 nanometer regime (¶[0028]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the dimensions for the gate trench of less than 20 nanometers as disclosed by Siddiqui in the integrated circuit disclosed by Guo and Clark and/or Brodsky in order to meet specific design regiments for the devices of the sub-20 nanometer technologies.  
Moreover, Jagannathan, in a similar field of endeavor, teaches an integrated circuit similar to that disclosed by the combined teaching of Guo, Clark and/or Brodsky and Siddiqui that includes a work function metal layer formed of titanium nitride (same material as that disclosed by Guo) having a thickness between 1 nm (10 angstroms) and 30 nm (300 angstroms) (¶¶[0075]-[0076]) which is overlapping the claimed range of less than about 40 angstroms.  
Thus, it would be obvious to one of ordinary skill in the art, absent any showing of unexpected results or criticality, to form the work function metal disclosed by Guo, Clark and/or Brodsky and Siddiqui to the thicknesses disclosed by Jagannathan, as doing so would amount to nothing more than forming layers to thicknesses that are well-known in the art.  Moreover, adjusting the range disclosed by Jagannathan, which is overlapping the claimed range, would have been obvious to one of ordinary skill in the art as a routine skill in the art to discover optimum and/or workable ranges (see MEPE § 2144.05).
It is noted that the width of each of the first and second bulk fill materials would comprise more than 30% of the width of each of the first gate trench and the second gate tranche when the width of each of the first and second gate trenches and the thickness of the work function metal within the first and second gate trenches disclosed by Siddiqui and Jagannathan are used in the integrated circuit disclosed by Guo and Clark and/or Brodsky.

Claim(s) 20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2012/0061772, hereinafter “Guo,” previously cited) in view of Clark (US 2014/0110791, hereinafter “Clark”, previously cited) and/or Brodsky et al. (US 2014/0001570, hereinafter “Brodsky”, previously cited) and Siddiqui et al. (US 2011/0298061, hereinafter “Siddiqui,” previously cited).
Regarding claim 20, Guo teaches in Figs. 1A-1B and 2F (Fig. 2F shown above) and related text an integrated circuit comprising:
a first gate of an N-FET and a second gate of a P-FET (Fig. 2F and ¶[0038]) on a substrate (202, Fig. 2F and ¶[0023]), wherein the first gate and the second gate each have a gate opening width (i.e. width of openings 218 and 220, Fig. 2F); 
an n-doped high-k dielectric material (224, Fig. 2F and ¶¶[0029]-[0031]) lining sidewalls and bottom of the first gate opening (218, Fig. 2F) and a p-doped high-k dielectric material (228, Fig. 2F and ¶¶[0035]-[0039]) lining sidewalls and bottom of the second gate opening (220, Fig. 9); 
a first metal (i.e. work function metal of conductive plug 230, Fig. 2F and ¶¶[0040] and [0042]) in direct contact with and lining a doped portion of the n-doped high-k dielectric material (224, Fig. 2F) and a second metal (i.e. work function metal of conductive plug 232, Fig. 2F and ¶¶[0040] and [0042]) in direct contact with and lining a doped portion of the p-doped high-k dielectric material (228, Fig. 2F); and 
a first bulk fill material (i.e. metal deposited over the work function metal of plug 230, Fig. 2F and ¶[0040]) on and in direct contact with the first metal (Fig. 2F) and a second bulk fill material (i.e. 40L in the opening 25A, Figs. 2 and 17 and ¶[0081]) on and in direct contact with the second metal (Fig. 2F); 
wherein the first and second bulk fill materials comprise the same material (Fig. 2F and ¶[0040]), and 
wherein the first and second metals have the same work function and consist of the same material and layer structure (Figs. 1B, 2F and ¶¶[0040] and [0042]).  
Guo, however, does not explicitly teach that the gate opening width of each of the first and second gate openings is less than 20 nanometers.  Guo, also, does not explicitly teach that the n-doped high-k dielectric material and the p-doped high-k dielectric material are single layer.  
	To begin with, Siddiqui, in a similar field of endeavor, teaches forming gate structures on a substrate, similar to those disclosed by Guo, having gate openings width of less than 20 nanometers in order to meet specific design requirements of the sub-micron technologies which require shrinking to the minimum device size, such as the width of the gate electrode, to a sub-20 nanometer regime (¶[0028]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the dimensions for the gate opening of less than 20 nanometers as disclosed by Siddiqui in the integrated circuit disclosed by Guo in order to meet specific design regiments for the devices of the sub-20 nanometer technologies. 
Moreover, Clark, in a similar field of endeavor, teaches that a multi-layer n-doped and p-doped high-k dielectric materials (i.e. high-k dielectric layer with an interfacial layer as discussed in ¶[0022] of the instant application as published, 107/113 and 107/121, Fig. 2 and ¶¶[0023] and [0039]), such as that disclosed by Guo, and a single layer high-k dielectric (i.e. high-k dielectric layer without an interfacial layer, 113 and 121, Fig. 6 and ¶[0051]) are well-known art recognized equivalent structures that can be used depending on specific design requirements.  The optional nature of the of the interfacial layer and the equivalence of the multi-layer and single layer high-k dielectric material structure is further highlighted by Brodsky.  Specifically, Brodsky teaches that in devices that include n-doped high-k dielectric material (32B, Fig. 6 and ¶[0045]) and p-doped high-k dielectric material (32A, Fig. 6 and ¶[0045]), such as those disclosed by Guo, the interfacial layer (31A, Fig. 6 and ¶[0035]) between the substrate and the doped high-k dielectric layer is optional (¶[0035]). 
	Accordingly, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a single layer n-doped high-k dielectric material and a single layer p-doped high-k dielectric material as disclosed by Clark and/or Brodsky for the multi-layer n-doped high-k dielectric material and multi-layer p-doped high-k dielectric material disclosed by Guo and Siddiqui as doing so would amount to nothing more than substituting one well-known equivalent structure for another in order to meet specific design requirements. 
Regarding claim 23 (20), the combined teaching of Guo, Siddiqui and Clark and/or Brodsky discloses wherein the n-doped and the p-doped high-k dielectric materials comprise an interfacial layer (Guo, Figs. 1A-1B, 2F and ¶¶[0028]-[0031] and [0034]-[0039]) that directly contacts the substrate (Guo, Fig. 2F).  
Regarding claim 24 (20 the combined teaching of Guo, Siddiqui and Clark and/or Brodsky discloses wherein the p-dopant is aluminum (i.e. p-doped high-k dielectric material comprises aluminum, Guo, ¶¶[0035]-[0038]).  
Regarding claim 25 (20), the combined teaching of Guo, Siddiqui and Clark and/or Brodsky discloses wherein the n-dopant is lanthanum (i.e. n-doped high-k dielectric material comprises lanthanum, Guo, ¶¶[0029]-[0031]).  

Claim(s) 21-22 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Siddiqui and Clark and/or Brodsky, as applied to claim 20 above, and further in view of Jagannathan et al. (US 2013/0256802, hereinafter “Jagannathan,” previously cited)
Regarding claim 21 (20), the combined teaching of Guo, Siddiqui and Clark and/or Brodsky was discussed above in the rejection of claim 20 and includes wherein the first and second metals comprise a titanium nitride layer (Guo, Fig. 2F, ¶[0040]).  Guo, Siddiqui and Clark and/or Brodsky, however, do not explicitly teach that the titanium nitride layer has a thickness from about 25 angstroms to about 50 angstroms.
Jagannathan, in a similar field of endeavor, teaches an integrated circuit similar to that disclosed by the combined teaching of Guo, Siddiqui and Clark and/or Brodsky that includes a work function metal layer formed of titanium nitride (same material as that disclosed by Guo)  having a thickness between 1 nm (10 angstroms) and 30 nm (300 angstroms) (¶¶[0075]-[0076]), which encompasses the claimed range of about 25 angstroms to about 50 angstroms.  
Thus, it would be obvious to one of ordinary skill in the art, absent any showing of unexpected results or criticality, to form the work function metal disclosed the combined teaching of Guo, Siddiqui and Clark and/or Brodsky to the thicknesses disclosed by Jagannathan, as doing so would amount to nothing more than forming layers to thicknesses that are well-known in the art.
Regarding claim 22 (20), the combined teaching of Guo, Siddiqui and Clark and/or Brodsky was discussed above in the rejection of claim 20.   Guo, Siddiqui and Clark and/or Brodsky, however, do not explicitly teach that the first metal and the second metal comprise a stack of layers.
 Jagannathan, in a similar field of endeavor, teaches an integrated circuit similar to that disclosed by the combined teaching of Guo, Siddiqui and Clark and/or Brodsky that includes a work function metal that comprises a stack of layers (Jagannathan, 34L and 38L, Fig. 17 and ¶¶[0076] and [0080]) in order enhance performance of the overall integrated circuit by modify characteristics of the gate structures.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and, as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a stack of layers for the first metal and the second metal, as disclosed by Jagannathan, in the integrated circuit disclosed by the combined teaching of Guo, Siddiqui and Clark and/or Brodsky in order enhance performance of the overall integrated circuit by modify characteristics of the gate structures.
Regarding claim 27 (20), the combined teaching of Guo, Siddiqui and Clark and/or Brodsky was discussed above in the rejection of claim 20 and includes a teaching of a first and second metal formed in direct contact with and lining a doped portion of the n-doped high-k dielectric material and a doped portion of the p-doped high-k dielectric material respectively.  Guo, Siddiqui and Clark and/or Brodsky, however, do not explicitly teach wherein a width of each of the first and second bulk fill materials is about 20 to about 70% of the respective gate opening width in each of the first and second gates.
Jagannathan, in a similar field of endeavor, teaches an integrated circuit similar to that disclosed by the combined teaching of Guo, Siddiqui and Clark and/or Brodsky that includes a work function metal formed of titanium nitride (same metal as disclosed by Guo) within the gate openings of the first and second gates, to a thickness between 1 nm (10 angstroms) and 30 nm (300 angstroms) (¶¶[0075]-[0076]), which together with the gate opening width of less than 20 nanometers disclosed by Siddiqui, would result in the width of each of the first and second bulk fill materials to be within the range that would encompass the claimed range of about 20 to about 70% of the respective gate opening width in each of the first and second gates.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and, as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second metals disclosed by Guo, Siddiqui and Clark and/or Brodsky to the thicknesses disclosed by Jagannathan, so that the width of each of the first and second bulk fill material overlaps the claimed range of the respective gate opening width in each of the first and second gates, as doing so would amount to nothing more than forming layers to thicknesses that are well-known in the art.  
Regarding claim 28 (20), the combined teaching of Guo, Siddiqui and Clark and/or Brodsky was discussed above in the rejection of claim 20 and includes the teaching of a first and second metals formed in direct contact with and lining a doped portion of the n-doped high-k dielectric material and a doped portion of the p-doped high-k dielectric material respectively and wherein each of the gate opening widths is less than about 17 nanometers (Siddiqui, ¶[0028]).  Guo, Siddiqui and Clark and/or Brodsky, however, do not explicitly teach, wherein a width of each of the first and second bulk fill material is about 20 to 50% of the respective gate opening width in each of the first and second gates.  
Jagannathan, in a similar field of endeavor, teaches an integrated circuit similar to that disclosed by the combined teaching of Guo, Siddiqui and Clark and/or Brodsky that includes a work function metal formed of titanium nitride (same metal as disclosed by Guo) within the gate openings of the first and second gates, to a thickness between 1 nm (10 angstroms) and 30 nm (300 angstroms) (¶¶[0075]-[0076]), which together with the gate opening width of less than about 17 nanometers disclosed by Siddiqui, would result in the width of each of the first and second bulk fill materials to be within the range that would encompass the claimed range of about 20 to about 50% of the respective gate opening width in each of the first and second gates.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results and, as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second metals disclosed by Guo, Siddiqui and Clark and/or Brodsky to the thicknesses disclosed by Jagannathan, so that the width of each of the first and second bulk fill material overlaps the claimed range of the respective gate opening width in each of the first and second gates, as doing so would amount to nothing more than forming layers to thicknesses that are well-known in the art.  

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo, Siddiqui and Clark and/or Brodsky as applied to claim 20 above, and further in view of Ando et al. (US 2014/0131808, hereinafter “Ando”, previously cited).
Regarding claim 26 (20), the combined teaching of Guo, Siddiqui and Clark and/or Brodsky was discussed above in the rejection of claim 20 and further includes wherein the first and second bulk fill materials comprise aluminum (¶[0040]) instead of tungsten.  Ando shows that tungsten and aluminum are equivalent bulk fill materials in the art (¶[0041]). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute tungsten for aluminum.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14, 20 and 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/20/2022